


 Exhibit 10.2







AMENDMENT

TO THE

CONSTRUCTION AND TERM LOAN SUPPLEMENT







THIS AMENDMENT is entered into as of April 23, 2008, between FARM CREDIT
SERVICES OF AMERICA, FLCA (“Farm Credit”) and SUPERIOR ETHANOL, L.L.C.,
Superior, Iowa (the “Company”).




BACKGROUND




Farm Credit and the Company are parties to a Construction and Term Loan
Supplement dated March 15, 2007 (such agreement, as previously amended, is
hereinafter referred to as the “Supplement”).  Farm Credit and the Company now
desire to amend certain sections of the Supplement.  For that reason, and for
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), Farm Credit and the Company agree that the following sections of
the Supplement are hereby amended to read as follows:




1.

Section 3 of the Supplement is hereby amended and restated to read as follows:




SECTION 3.

Term.  The term of the Commitment shall be from the date hereof, up to and
including July 15, 2008, or such later date as Agent may, in its sole
discretion, authorize in writing.




2.

Section 5(C) of the Supplement is hereby added to read as follows:




SECTION 5.  Interest and Fees.




(C)

Amendment Fee.  In consideration of the amendment, the Company agrees to pay to
Agent on the execution hereof a fee in the amount of $5,000.00.




3.

Section 11(F) of the Supplement is hereby added to read as follows:




SECTION 11.

Affirmative Covenants.  In addition to the affirmative covenants contained in
the MLA, the Company agrees to:




(F)

Evidence of Equity Investment.  Such evidence as Agent may require that the
Company has obtained an equity investment from Green Plains Renewable Energy,
Inc., in an amount not less than $61,000,000.00, by no later than May 15, 2008.




4.

Section 13(A) of the Supplement is hereby amended and restated to read as
follows:




SECTION 13.

Casualties.




(A)

Right to Elect To Apply Proceeds.  In case of material loss or damage to the
Property or to the Improvements by fire, by a taking by condemnation for public
use or the action of any governmental authority or agency, or the transfer by
private sale in lieu thereof, either





--------------------------------------------------------------------------------

temporarily or permanently, or otherwise, if in the sole judgment of Agent there
is reasonable doubt as to Company's ability to complete construction of the
Improvements on or before June 15, 2008, by reason of such loss or damage or
because of delays in making settlements with governmental agencies or
authorities or with insurers, Agent may terminate its obligations to make
advances hereunder and elect to collect, retain and apply to the Commitment all
proceeds of the taking or insurance after deduction of all expense of collection
and settlement, including attorneys' and adjusters' fees and charges.  In the
event such proceeds are insufficient to pay the Commitment in full, Agent may
declare the balance remaining unpaid on the Commitment to be due and payable
forthwith and avail itself on any of the remedies afforded thereby as in any
case of default.




5.

Except as set forth in this amendment, the Supplement, including all amendments
thereto, shall continue in full force and effect as written.







IN WITNESS WHEREOF, the parties have caused this amendment to be executed by
their duly authorized officers as of the date shown above.







FARM CREDIT SERVICES OF

AMERICA, FLCA

SUPERIOR ETHANOL, L.L.C.

 

 

 

 

By:

/s/ Kathryn J. Frahm

  By:

/s/ Jerry L. Peters

 

Title:

Vice-President - Credit

  Title:

Manager








2





